DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     MICHAEL ROBERT GRANT,
                           Appellant,

                                    v.

    MICKEY BANDI, in his Official Capacity, Property Appraiser of
 Okeechobee County, Florida, and CELESTE WATFORD, in her Official
      Capacity as Tax Collector, for Okeechobee County, Florida,
                              Appellees.

                              No. 4D21-3412

                              [June 2, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Okeechobee County; Rebecca I. White, Judge; L.T. Case No.
472009CA000186.

  Michael Robert Grant, Fort Pierce, pro se.

  Loren E. Levy of The Levy Law Firm, Tallahassee, for appellees.

PER CURIAM.

  Affirmed.

GROSS, GERBER and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.